Citation Nr: 0200634	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  95-42 390	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 Columbia, South Carolina 
Department of Veterans Affairs (VA) Regional Office (RO) 
rating decision which denied the veteran entitlement to VA 
pension benefits.  The case was before the Board in April 
1998, when it was remanded for evidentiary development.  


FINDING OF FACT

The Social Security Administration (SSA) has determined that, 
due to disability permanent in nature, the veteran is 
disabled and entitled to SSA monthly disability benefits from 
August 1989.  


CONCLUSION OF LAW

The veteran is presumed to be totally disabled (due to 
permanent disability) for VA pension purposes.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991); Veterans Education and Benefits 
Expansion Act of 2001 (Pub. L. No. 107-103, 115 Stat. 976 
(2001));  38 C.F.R. §§ 3.340, 3.342, 4.15, 4.16, (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA); codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  VA recently issued final regulations 
implementing the statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, it applies in this 
case.  

While it appears that under the VCAA further evidentiary 
development may have been warranted in this case, in light of 
the fact that VA has not been able to contact the veteran 
since July 2000, despite repeated attempts to do so, and 
since the decision below is favorable to the veteran, the 
Board finds that a remand would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The Board finds that it is not prejudicial to 
the veteran to adjudicate the claim on the current record.  
See Bernard v. Brown, 4 Vet. App. 384 (1994).

A disability pension is payable to a veteran who had the 
requisite service during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991).  Here, the veteran had 
more than 90 days of active service during the Vietnam era.  
Consequently, the service requirement for pension eligibility 
is met.  

Regarding permanent and total disability, the veteran alleges 
that he is unable to work and that he last worked in 1989.  
He obtained a General Equivalency Degree while on active 
duty.  An October 1990 Notice of Award from SSA establishes 
that the veteran was found by SSA to be disabled as of 
February 15, 1989.  A separate SSA document reveals that he 
was found to be disabled primarily due to varicose veins of 
the lower extremities, and also due to other disorders of the 
skin and subcutaneous tissues.  

VA clinical records and reports of VA examinations 
demonstrate that the veteran has venous insufficiency of both 
lower extremities, left worse than right, and that he has 
ulcerations in the legs.  
While the appeal was pending, in December 2001, the president 
signed the "Veterans Education and Benefits Expansion Act of 
2001," (VEBEA) Public Law 107-103, 115 Stat. 976 (2001), 
which in pertinent part stipulates that "There is a 
presumption of total disability when a veteran is disabled, 
as determined by the Commissioner of Social Security, for 
purposes of any benefits administered by the Commissioner."  
The effective date for this legislation is September 17, 
2001.  Implementing regulations have not yet been 
promulgated.  

Under the liberalizing provisions in the VEBEA, the Board 
finds that the veteran is entitled to a presumption of total 
disability based on the October 1990 determination by SSA 
that he is disabled.  Consequently, the Board finds that the 
eligibility requirements for a permanent and total disability 
rating are met as of September 17, 2001 (the effective date 
of the liberalizing legislation).  


ORDER

A permanent and total disability rating for pension purposes 
is granted.   



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

 

